IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Christopher Wyatt,                         :
                           Petitioner      :
                                           :
                     v.                    :
                                           :
Unemployment Compensation                  :
Board of Review,                           :   No. 212 C.D. 2015
                    Respondent             :   Submitted: August 14, 2015


BEFORE:      HONORABLE DAN PELLEGRINI, President Judge
             HONORABLE MARY HANNAH LEAVITT, Judge
             HONORABLE ANNE E. COVEY, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                    FILED: September 22, 2015

             Christopher Wyatt (Claimant) petitions this Court, pro se, for review of
the Unemployment Compensation (UC) Board of Review’s (UCBR) December 10,
2014 order affirming the Referee’s decision finding Claimant ineligible for UC
benefits under Section 402(e) of the UC Law (Law).1 Claimant presents three issues
for this Court’s review: (1) whether the UCBR erred in finding Douglasville
Gymnastics and Cheerleading’s (Employer) President Paige Etheridge (Etheridge)
credible; (2) whether cellular telephone (cellphone) photographs were substantial
evidence to support finding that Claimant slept during working hours; and (3)
whether the UCBR can deny Claimant UC benefits when he was only a probationary
employee. After review, we affirm.
             Claimant was employed by Employer as a full-time gymnastics team and
class coach from May 27, 2014 until July 21, 2014. On July 17, 2014, Etheridge was

      1
          Act of December 5, 1936, Second Ex.Sess., P.L. (1937) 2897, as amended, 43 P.S. §
802(e) (relating to discharge for willful misconduct).
notified that Claimant had been sleeping in a waiting room while he was on duty.
Etheridge was out of town and returned to work on July 21, 2014. On July 21, 2014,
Etheridge began an investigation as to whether Claimant had been sleeping.
Etheridge observed Claimant sitting on a mat and talking on his cellphone from 10:45
a.m. to 11:45 a.m. when he was supposed to be spotting the uneven bars for a group
of girls. On July 21, 2014, Employer discharged Claimant for, among other reasons,
not performing his required job duties.
              Claimant applied for UC benefits. On August 14, 2014, the Scranton
UC Service Center determined that Claimant was eligible for UC benefits under
Section 402(e) of the Law. Employer appealed and a Referee hearing was held. On
September 25, 2014, the Referee reversed the UC Service Center’s determination.
Claimant appealed to the UCBR, which affirmed the Referee’s decision. Claimant
appealed to this Court.2

              Section 402(e) of the Law provides that an employee is
              ineligible for unemployment compensation benefits when
              his unemployment is due to discharge from work for willful
              misconduct connected to his work. The employer bears the
              burden of proving willful misconduct in an unemployment
              compensation case. Willful misconduct has been defined as
              (1) an act of wanton or willful disregard of the employer’s
              interest; (2) a deliberate violation of the employer’s rules;
              (3) a disregard of standards of behavior which the employer
              has a right to expect of an employee; or (4) negligence
              indicating an intentional disregard of the employer’s
              interest or a disregard of the employee’s duties and
              obligations to the employer.




       2
         “Our scope of review is limited to determining whether constitutional rights were violated,
whether an error of law was committed, or whether the findings of fact were unsupported by
substantial evidence. Section 704 of the Administrative Agency Law, 2 Pa.C.S. § 704.” Turgeon v.
Unemployment Comp. Bd. of Review, 64 A.3d 729, 731 n.3 (Pa. Cmwlth. 2013).


                                                 2
Dep’t of Transp. v. Unemployment Comp. Bd. of Review, 755 A.2d 744, 747-48 n.4
(Pa. Cmwlth. 2000) (citation omitted).
             Although Claimant presents three questions for review in his brief’s
“Statement of Questions,” in the “Argument” section of his brief, he only addresses
one issue as follows: “The UCBR should not have used pictures taken by a biased
and prejudiced co-worker, and should not look to impose punishment on the weaker
appellant, the petitioner.” Claimant Br. at 6, 9 (emphasis omitted). Indeed, that one
sentence is Claimant’s argument in its entirety.
             “[W]here issues are raised in the statement of questions involved, but not
addressed in the argument section of the brief, courts find waiver.”            In re:
Condemnation by Commonwealth, Dep’t of Transp., 76 A.3d 101, 106-07 n.8 (Pa.
Cmwlth. 2013). Moreover, “[e]ach part of the argument in a brief must contain the
particular point being treated, followed by such discussion and citation of authorities
as are deemed pertinent. Pa. R.A.P. 2119(a). Arguments not properly developed in a
brief will be deemed waived.” In re: Condemnation of Land for S.E. Cent. Bus. Dist.
Redevelopment Area #1 (405 Madison St., City of Chester), 946 A.2d 1154, 1156 (Pa.
Cmwlth. 2008). “[I]t is not the Court’s role to become [Claimant’s] counsel, and
when [Claimant’s] brief is inadequate to present specific issues for review, the Court
will not consider the merits of the case[.]” Rapid Pallet v. Unemployment Comp. Bd.
of Review, 707 A.2d 636, 638 (Pa. Cmwlth. 1998) (citing Grosskopf v. Workmen’s
Comp. Appeal Bd. (Kuhns Market) 657 A.2d 124 (Pa. Cmwlth. 1995)).                Here,
Claimant failed to include his appealed issues in the Argument section of his brief,
and he did not develop the single issue he did include therein. Therefore, Claimant’s
issues are deemed waived, and this Court may not consider them.
             Notwithstanding, because the UCBR made its determination exclusively
based on Etheridge’s testimony, Claimant’s argument pertaining to “pictures” has no
merit. Specifically, the UCBR opined:
                                           3
              [Employer] discharged [C]laimant for, among other
              reasons, loafing or non–activity during work hours.
              [Etheridge] credibl[y] testified that she observed [C]laimant
              on his cellphone sitting on a mat from 10:45 a.m. to 11:45
              a.m. on July 21, 2014. [Etheridge] testified that [C]laimant
              was supposed to [be] spotting the uneven bars for a group
              of girls while he was on his cellphone. The [UCBR] finds
              that [C]laimant’s use of his cellphone while on duty
              disregarded the standards of behavior which the employer
              has a right to expect of an employee.[3]
              ....
              Because the [UCBR] found that [C]laimant committed
              willful misconduct for at least one of the reasons why he
              was discharged, there is no reason to address the other
              issues that resulted in [C]laimant’s termination. A claimant
              who is discharged for multiple reasons is ineligible for [UC]
              benefits even if one of those reasons is considered willful
              misconduct under Section 402(e) of the Law.

UCBR Dec. at 2. We discern no error in the UCBR’s decision.
              For all of the above reasons, the UCBR’s order is affirmed.


                                            ___________________________
                                            ANNE E. COVEY, Judge




       3
          “[T]he [UCBR] is the ultimate fact-finder in [UC] matters and is empowered to resolve all
conflicts in evidence, witness credibility, and weight accorded the evidence.” Ductmate Indus., Inc.
v. Unemployment Comp. Bd. of Review, 949 A.2d 338, 342 (Pa. Cmwlth. 2008).


                                                 4
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Christopher Wyatt,                       :
                          Petitioner     :
                                         :
                     v.                  :
                                         :
Unemployment Compensation                :
Board of Review,                         :   No. 212 C.D. 2015
                    Respondent           :


                                       ORDER

            AND NOW, this 22nd day of September, 2015, the Unemployment
Compensation Board of Review’s December 10, 2014 order is affirmed.


                                       ___________________________
                                       ANNE E. COVEY, Judge